DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2000065570A1 in view of Wanne.
WO2000065570A1 discloses the use of a mouthpiece for a musical instrument, comprising: an air pathway through a chamber configured to direct air toward a column in a musical instrument: a wall disposed in an opening to the chamber (see figure 1), and a plurality of modifications disposed on the wall (3); and wherein the plurality of modifications comprise ridges raised beyond a surface of the wall (see the description of the teeth like lifts as described in figures 1 and 2).
WO2000065570A1 does not disclose the specific use of a neck.
Wanne discloses the use of a mouthpiece for a musical instrument with a body having a column (128) for airflow disposed therein;  and an air pathway through a chamber configured to direct air toward the column (paragraph 005). Wanne  also discloses that his device is used  within the family of woodwind instruments, specifically clarinets (paragraph 0020). Wanne further discloses the use of a baffle  passageway (see paragraph 0014).
WO2000065570A1 and Wanne do not disclose etchings.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in WO2000065570A1 with the neck and the specific shapes and etched modifications as recited by the applicant in order to affect the air flow and tone in a woodwind instrument. 

4.	Claims 4-10, 12-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-3, 11, 15-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837